DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities:  claim 1, line 37 contains the limitation, “the second plurality of the conductive polysilicon film.”  The examiner believes that the intended limitation is the second plurality of surfaces of the conductive polysilicon film.  Appropriate correction is required.
Claims 7 and 9-12 are objected to because of the following informalities:  claim 7, line 38 contains the limitation, “the second plurality of the conductive polysilicon film.”  The examiner believes that the intended limitation is the second plurality of surfaces of the conductive polysilicon film.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 14, 15, 17, and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doan et al. (United States Patent Application Publication No. US 2012/0083067 A1, hereinafter “Doan”) in view of Jimbo et al. (USPN 6,642,583 B2, hereinafter “Jimbo”).
In reference to claim 1, Doan discloses a similar device.  Figures 1-3 of Doan disclose a solid-state imaging element which comprises a well (204).  There is a pixel unit which comprises a plurality of pixels and wherein each pixel of the pixels includes an p-type photoelectric conversion section (202), and a floating diffusion section (106) in the well (204).  Doan does not explicitly disclose that the semiconductor device in figures 1-3 can have n-type photoelectric conversion section instead of a p-type photoelectric conversion section (202).  However Doan discloses that conductivity types can be reversed in semiconductor devices (p. 5, paragraph 62).  It would be obvious to reverse the conductivity types in the Doan device since choosing from a finite number of identified, predictable solutions ("obvious to try") with a reasonable expectation of success have been found to be obvious. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Thus there is a pixel unit which comprises a plurality of pixels and wherein each pixel of the pixels includes an n-type photoelectric conversion section (202), and a floating diffusion section (106) in the well (204).  The examiner notes that the applicant defines a negative potential is “at a GND level or lower” on p. 26, lines 16-20 of the currently filed specification.  An anode of the photoelectric conversion section is connected to a negative potential (ground/GND symbol – figures 2 and 3 of Doan) to transfer a charge accumulated in the photoelectric conversion section (202) to the floating diffusion section (106).  A pixel separating section (210) is in the well (204).  Doan does not disclose that the pixel separating section includes a conductive polysilicon film trench isolation structure.  However figures 1-3 and 6 of Jimbo discloses using a conductive polysilicon structure (16) as a form of trench isolation.  Jimbo further discloses that such a trench isolation structure provides the benefit of further miniaturization of the device (column 8, lines 61-64) which is a known goal in the art (column 3, line 38).  In view of the above, it would therefore be obvious to use a conductive polysilicon trench isolation structure in the pixel separating section.  In the device of Doan constructed in view of Jimbo, the conductive polysilicon in the pixel separating section is in a first region of the well (204).  The first region does not include a second region of the well (204).  The second region includes a transfer 
In Howard v. Detroit Stove Works, 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
Also in In re Larson, 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
In re Fridolph, 135 USPQ 319 (CCPA 1962), deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Therefore, it would have been obvious to one of ordinary skill in the art to form a surface pinning layer and a side pinning layer instead of one continuous pinning layer since it is "merely a matter of obvious engineering choice" as set forth in the above case law.  In the device of Doan constructed in view of Jimbo, a first plurality of surfaces of the side pinning layer (114) is in contact with the photoelectric conversion section (202).  An entirety of a second plurality of surfaces of the side pinning layer (114) is in contact with an entirety of a first plurality of surfaces of the conductive polysilicon film (210).  An p+ with reversed conductivity) while the photoelectric conversion section (202) is indicated as having a concentration which is a much lower concentration (“p” which is n with reversed conductivity – note that “+” is not used) relative to the high concentration (p+) of the side pinning layer (114).
In reference to claim 3, figures 1-3 of Doan shows that the pixel separating section (210) is in a substrate region.  The p-type side pinning layer (114) is on a side surface of the n-type photoelectric conversion section (202) and thus comprises p-type ions in an inclined direction with respect to a surface of the substrate region.  
In reference to claim 4, as noted above, in the device of Doan constructed in view of Jimbo, the conductivity types are reversed.  Thus the surface pinning layer (114) is p-type and the photoelectric conversion section (202) is n-type such that they form a PN junction in a depth direction of the well.  
With regard to claim 5, the side pinning layer (114) is between the pixel separating section (210) and the photoelectric conversion section (202).  
With regard to claim 14, the pixel separating section (210) separates a first pixel of the plurality of pixels from a second pixel of the plurality of pixels while the second pixel is adjacent to the first pixel.
In reference to claim 15, the photoelectric conversion section (202), the side pinning layer (114), and the pixel separating section (210) are in a depth direction of the well (204).
With regard to claim 17, in the device of Doan constructed in view of Jimbo, the conductivity types are reversed.  Thus in figures 1-3 of Doan, the sidewalls of the surface pinning layer (114) comprise ions of p-type in an inclined direction with respect to a surface of the substrate region.  
In reference to claim 22, each pixel of the plurality of pixels further includes the transfer transistor which comprises a gate electrode (TG) that extends from a non-light incident side of the well to the photoelectric conversion section (202). 
With regard to claim 23, figures 1-3 of Doan shows that the pixel separating section (220) extends along the well (204) from a light incident side surface of the well to a non-light incident side surface of the well (204).
In reference to claim 24, the surface pinning layer (114) is between the side pinning layer (114) and the transfer transistor in the solid-state imaging element.
With regard to claim 25, the side pinning layer (114) is in a first and a second direction such that the second direction is perpendicular to the first direction.
In reference to claim 26, the side pinning layer (114) touches the photoelectric conversion section (202) along the first and second direction.

Claims 7 and 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi et al. (United States Patent Application Publication No. US 2005/0064613 A1, hereinafter “Takeuchi”) in view of Doan and further in view of Jimbo.
In reference to claim 7, Takeuchi discloses, in figure 4B, an electronic device with a solid-state imaging element (51) and an image processing element configured to process an output of the solid state imaging element (51).  The solid-state imaging element (51) includes a pixel unit which is comprised of a plurality of pixels.  Takeuchi does not disclose that the solid-state imaging element includes a well, a pixel unit configured to have a plurality of pixels, wherein each of the plurality of pixels KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  Thus there is a pixel unit which comprises a plurality of pixels and wherein each pixel of the pixels includes an n-type photoelectric conversion section (202), and a floating diffusion section (106) in the well (204).  
Howard v. Detroit Stove Works, 150 U.S. 164 (1893), the Court held, "it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together...." 
Also in In re Larson, 144 USPQ 347 (CCPA 1965), the term "integral" did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, "we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice" (bracketed material added).  The court cited In re Fridolph for support.
In re Fridolph, 135 USPQ 319 (CCPA 1962), deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

Therefore, it would have been obvious to one of ordinary skill in the art to form a surface pinning layer and a side pinning layer instead of one continuous pinning layer since it is "merely a matter of obvious engineering choice" as set forth in the above case law.  In the device of Takeuchi constructed in view of Doan and Jimbo, a first plurality of surfaces of the side pinning layer (114) is in contact with the photoelectric conversion section (202).  An entirety of a second plurality of surfaces of the side pinning layer (114) is in contact with an entirety of a first plurality of surfaces of the conductive polysilicon film (210).  An entirety of a second plurality of surfaces of the conductive polysilicon film (210) is in contact with the well (204).  The first plurality of surfaces of the conductive polysilicon film (210) corresponds to four surfaces.  The second plurality of surfaces of the side pinning layer corresponds to four surfaces.  The first plurality of surfaces of the conductive polysilicon film (210) is opposite to the second plurality of surfaces of the conductive polysilicon film (210).  Figures 2 and 3 of Doan show that the p-type side pinning layer (114) is on a side surface of the photoelectric conversion section (202) to form a PN junction.  It is understood that this PN junction is steep since the side pinning layer (114) is indicated as having a high concentration (“n+” which is p+ with reversed conductivity) while the photoelectric conversion section (202) is indicated as having a concentration which is a much lower concentration (“p” which is n
In reference to claim 9, figures 2 and 3 of Doan shows that the pixel separating section (210) is in a substrate region.  The p-type side pinning layer (114) is on a side surface of the n-type photoelectric conversion section (202) and thus comprises p-type ions in an inclined direction with respect to a surface of the substrate region.  
In reference to claim 10, as noted above in the device of Takeuchi constructed in view of Doan and Jimbo, the conductivity types are reversed.  Thus in figures 1-3 of Doan, the surface pinning layer (114) is p-type and the photoelectric conversion section (202) is n-type such that they form a PN junction in a depth direction of the well.  
With regard to claim 11, figures 2 and 3 of Doan show that the pixel separating section (210) separates the pixel unit from an adjacent pixel unit.  

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Doan and further in view of Jimbo as applied to claim 11 above and further in view of Kanbe (JP 2005-167588 A, hereinafter “Kanbe”).
With regard to claim 12, the device of Takeuchi constructed in view of Doan and Jimbo discloses a pixel separating section (210 - figures 1-3 of Doan) but does not disclose a pixel separating section in which a negative potential is supplied to it for the transfer of the charge accumulated in the photoelectric conversion section to the floating diffusion section.  However Kanbe discloses, in figures 1, 4, 6, and 7, a pixel separating section (22, 20 -figure 6, 60 - figure 7) in which a negative potential is supplied to it for the transfer of the charge accumulated in the photoelectric conversion section to the floating diffusion section (see figure 2 and paragraph 45 of the machine translation - provided by the Office on November 25, 2014).  Kanbe discloses that such a structure inhibits dark current (see paragraph 38 of the machine translation) which is a known goal in the art (paragraph 6 of machine translation).  In view of Kanbe, it would therefore be obvious to use a pixel separating section in which a .

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doan in view of Jimbo as applied to claim 1 above and further in view of Altice, JR. et al. (United States Patent Application Publication No. US 2005/0110884 A1, hereinafter “Altice”) and further in view of Sauer (USPN 5,134,489, hereinafter “Sauer”).
In reference to claim 16, Doan does not disclose that at least two pixels are shared by the floating diffusion section (40).  However Altice discloses, in figure 11, a solid-state imaging element in which at least two pixels (501, 540, 520, 560, paragraph 30) share a floating diffusion section (590, paragraph 30).  Altice discloses that such a structure reduces the number of floating diffusion sections which allows for an increase in the photodiode area (p. 4, paragraph 50).  Altice discloses that increasing the fill factor of the pixel is a known goal in the art (p. 1, paragraph 5).  Sauer defines (column 1, lines 66-68, column 2, lines 1-4) the fill factor of a pixel as being “the percent of pixel area covered by active photodiode material.”  Thus in view of Altice and Sauer, it would therefore be obvious for two pixels to share a floating diffusion section in order to increase the fill factor of each of the pixels.

Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.   The applicant has amended claims 1 and 7 to include a surface pinning layer and additional structural limitations with regard to the side pinning layer and the conductive polysilicon film.  However as noted in the above Office action, the new limitations in claim 1 have been found to be obvious in view of the device of Doan disclosed in figures 1-3 (as opposed to the structure in figures 6 and 7 of Doan utilized in the previous Office action) and the previously cited Jimbo reference. Likewise, the new .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817